UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Mid Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 97.30% (Cost $25,140,688) Consumer Discretionary 19.12% Auto Components 1.25% BorgWarner, Inc. (I) 4,739 353,672 Distributors 1.13% LKQ Corp. (I) 9,824 320,262 Hotels, Restaurants & Leisure 3.60% Bally Technologies, Inc. (I) 7,189 303,520 Chipotle Mexican Grill, Inc. (I) 550 202,010 Darden Restaurants, Inc. 5,765 264,441 Panera Bread Company, Class A (I) 1,710 253,508 Household Durables 1.70% Tempur-Pedic International, Inc. (I) 7,255 483,981 Internet & Catalog Retail 1.39% HomeAway, Inc. (I) 14,642 395,920 Leisure Equipment & Products 1.30% Polaris Industries, Inc. 5,720 368,368 Media 2.15% Imax Corp. (I) 29,506 611,069 Specialty Retail 4.57% Bed Bath & Beyond, Inc. (I) 7,020 426,114 CarMax, Inc. (I) 8,510 258,959 O'Reilly Automotive, Inc. (I) 4,367 355,954 Tiffany & Company 4,005 255,519 Textiles, Apparel & Luxury Goods 2.03% Deckers Outdoor Corp. (I) 2,698 218,133 PVH Corp. 4,645 358,548 Consumer Staples 3.68% Beverages 1.34% Beam, Inc. 7,260 379,771 Food Products 1.86% McCormick & Company, Inc., Non-Voting Shares 2,556 129,180 TreeHouse Foods, Inc. (I) 7,059 399,116 Personal Products 0.48% Herbalife, Ltd. 2,383 137,928 Energy 8.40% Energy Equipment & Services 2.67% Cameron International Corp. (I) 7,101 377,773 Oil States International, Inc. (I) 4,775 380,520 Oil, Gas & Consumable Fuels 5.73% Cabot Oil & Gas Corp. 5,166 164,795 OGX Petroleo e Gas Participacoes SA, ADR (I) 87,766 829,389 Range Resources Corp. 4,895 281,560 SM Energy Company 4,863 352,957 1 John Hancock Mid Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Financials 5.28% Capital Markets 2.36% Affiliated Managers Group, Inc. (I) 3,192 320,828 T. Rowe Price Group, Inc. 6,046 349,701 Commercial Banks 0.63% SVB Financial Group (I) 3,085 179,053 Diversified Financial Services 1.15% IntercontinentalExchange, Inc. (I) 2,861 327,527 Real Estate Investment Trusts 1.14% American Tower Corp. 5,076 322,377 Health Care 12.83% Health Care Equipment & Supplies 2.18% Intuitive Surgical, Inc. (I) 450 206,960 Thoratec Corp. (I) 14,070 413,658 Health Care Providers & Services 6.85% AmerisourceBergen Corp. 8,717 339,701 Express Scripts, Inc. (I) 13,610 696,288 Mednax, Inc. (I) 7,467 531,800 WellPoint, Inc. 5,874 377,816 Health Care Technology 2.05% Allscripts Healthcare Solutions, Inc. (I) 30,497 583,103 Pharmaceuticals 1.75% Mylan, Inc. (I) 23,913 496,195 Industrials 16.11% Aerospace & Defense 4.25% BE Aerospace, Inc. (I) 12,146 512,561 Precision Castparts Corp. 4,242 694,331 Airlines 1.07% Copa Holdings SA, Class A 4,445 302,882 Building Products 1.50% Owens Corning, Inc. (I) 12,621 425,959 Electrical Equipment 1.75% AMETEK, Inc. 6,204 291,588 Roper Industries, Inc. 2,191 204,617 Machinery 5.28% Cummins, Inc. 4,702 489,008 Pall Corp. 10,353 617,867 WABCO Holdings, Inc. (I) 7,592 393,645 Professional Services 0.71% Nielsen Holdings NV (I) 6,918 200,484 Road & Rail 1.55% J.B. Hunt Transport Services, Inc. 8,648 441,653 Information Technology 26.68% Communications Equipment 3.26% Comverse Technology, Inc. (I) 1,596 10,055 F5 Networks, Inc. (I) 6,176 739,514 Riverbed Technology, Inc. (I) 7,388 176,869 2 John Hancock Mid Cap Equity Fund As of 1-31-12 (Unaudited) Shares Value Information Technology (continued) Internet Software & Services 2.65% Ancestry.com, Inc. (I) 25,425 752,580 IT Services 4.85% Alliance Data Systems Corp. (I) 5,614 622,031 VeriFone Systems, Inc. (I) 17,669 754,466 Semiconductors & Semiconductor Equipment 3.57% Altera Corp. 3,686 146,666 Atmel Corp. (I) 36,813 357,454 NXP Semiconductor NV (I) 17,029 361,526 Xilinx, Inc. 4,177 149,745 Software 12.35% Check Point Software Technologies, Ltd. (I) 7,129 401,291 Citrix Systems, Inc. (I) 4,759 310,334 Concur Technologies, Inc. (I)(L) 11,384 595,952 Fortinet, Inc. (I) 20,905 476,843 Intuit, Inc. 3,710 209,392 Nuance Communications, Inc. (I) 14,059 400,963 Red Hat, Inc. (I) 13,493 625,670 Rovi Corp. (I) 15,197 487,672 Materials 5.20% Chemicals 3.41% Albemarle Corp. 3,470 223,156 Ecolab, Inc. 2,243 135,567 FMC Corp. 4,252 394,075 Valspar Corp. 5,022 217,151 Metals & Mining 1.79% Walter Energy, Inc. 7,350 508,105 Yield Shares Value Securities Lending Collateral 0.96% (Cost $272,105) John Hancock Collateral Investment Trust (W) 0.3891%(Y) 27,196 272,210 Total investments (Cost $25,412,793)† 98.26% Other assets and liabilities, net 1.74% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 1-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $25,456,246. Net unrealized appreciation aggregated $2,455,610, of which $3,375,064 related to appreciated investment securities and $919,454 related to depreciated investment securities. 3 John Hancock Mid Cap Equity Fund As of 1-31-12 Notes to the Schedule of Investments (Unaudited) Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
